Title: James Madison to John Payne Todd, 26 April 1826
From: Madison, James
To: Todd, John Payne


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 26. 1826
                            
                        
                        I will not attempt my dear Payne to express what you have added to our preceding distress by disregarding
                            your Mother’s last letter inclosing the means for your immediate return. You have not even mitigated her feelings and
                            gloomy conjectures, by acknowledg. the rect. of it. And I now hasten to a subject which if disclosed to her, would but
                            inflict new tortures. I learn that the arrears for your board, are a claim upon, & that you can not long escape the
                            most mortifying consequences of the situation. I have written to Mr. Bailey, who I hope will be indulgent in case you of
                            your immediate return, and will even assist it. Come then I intreat & conjure you to
                            the bosom of your parents who are anxious to do every there to save you from the tendencies of your past career, and
                            provide for your comfort & happiness. Write to your mother the instant you receive this, and assure her that she
                            will soon be able to embrace. The expectation will be a precious balm to her sufferings, but the reality alone will be a
                            cure for them
                        
                            
                                J. M.
                            
                        
                    